Citation Nr: 0100762	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1971.  He died on April [redacted], 1984; the appellant 
is his widow and surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that determination, the RO 
denied the appellant's application to reopen her previously 
denied claim of service connection for the cause of the 
veteran's death and denied her claim seeking dependency and 
indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318.  In this decision, the Board reopens the claim of 
service connection for the cause of the veteran's death, 
addressing it and the claim for § 1318 benefits in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  In an April 1989 decision, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death. 

2.  Evidence submitted subsequent to the April 1989 Board 
decision is not duplicative or cumulative of the evidence 
previously of record and must be considered to fairly 
adjudicate the claim.





CONCLUSION OF LAW

Evidence received since the Board's April 1989 decision is 
new and material; the appellant's claim of service connection 
for the cause of the veteran's death is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen her claim of service connection 
for the cause of the veteran's death, which the Board denied 
in April 1989.  A decision of the Board is final, 38 U.S.C.A. 
§ 7104(a), and may not normally be addressed again unless it 
is reopened by the submission of new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  Whether new and material evidence is 
submitted is a jurisdictional test - if it is not, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

The analysis required to adjudicate applications to reopen 
the previously denied claims formerly required three steps.  
VA had to (1) determine whether the appellant presented new 
and material evidence, thereby reopening a finally denied 
claim; (2) if reopened, determine whether the reopened claim 
is well grounded; and (3) only then evaluate the merits of 
the claim.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  On 
November 9, 2000, while this appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, eliminating the requirement of a well-grounded claim 
and fundamentally altering VA's duty to assist.  The Act did 
not, though, alter the jurisdictional requirement for 
submitting new and material evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 3(f), 114 Stat. 
2096, ___ (2000).  Therefore, the former three-step analysis 
now requires just two: a determination of whether the claim 
should be reopened and, if so, an adjudication on the merits 
after compliance with the duty to assist.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The prior evidence of record is vitally important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.  

When the Board rendered its decision in April 1989, the 
evidence of record revealed that the veteran served in the 
Republic of Vietnam from February 1969 to January 1970.  His 
decorations included the Bronze Star Medal with "V" device 
signifying valor or heroism in combat and the Purple Heart 
Medal signifying he was wounded in action.  The service 
medical records indicated he sustained multiple wounds of 
both lower extremities in June 1969.  These records did not, 
though, identify any psychiatric symptoms or disorder during 
service.  An affidavit signed by the veteran in December 1970 
indicated that he was often absent without leave, which he 
attributed to financial problems.  Soon after separating from 
service, VA examination in June 1971 also discerned no 
complaints or symptoms of an acquired psychiatric disorder.  

The record is silent thereafter until the veteran's death on 
April [redacted], 1984 at the age of 35.  The death certificate, 
an autopsy report, and a coroner's report indicated he committed 
suicide by inhaling the carbon monoxide exhaust of an 
automobile parked inside a closed garage.  The appellant 
informed the coroner that since the veteran returned from 
Vietnam he had abused her and used drugs.  

In March 1985, the appellant stated that the veteran's 
decorations were found at his side when his body was 
discovered.  This fact, she argued, indicated that his mind 
was focused on his war experiences.  The medical and law 
enforcement reports discussing the circumstances of the 
veteran's death did not indicate the decorations were by his 
side at the time of death.  

The evidence of record included written arguments submitted 
by the appellant's attorney, elaborating on the contentions 
advanced and citing various medical treatises and articles 
dealing with post-traumatic stress disorder (PTSD) and 
suicide.  It was noted that the veteran had a domestic 
dispute with the appellant the evening prior to his demise, 
thereby indicating that the veteran's emotional state after 
his return from Vietnam was such that minor squabbles became 
violent confrontations.  

In a letter dated in September 1987, a private physician 
reported that she saw the veteran on multiple occasions 
between April and October 1983.  She reported that at his 
first visit he stated he had "attempted suicide" by taking 
an excessive dosage of the appellant's medication, which the 
physician interpreted as a suicidal gesture.  She also 
reported that the veteran appeared deeply depressed, 
demonstrated extreme verbal hostility toward the appellant, 
and refused thorough examination or referral for a 
psychiatric examination.  The physician opined that the 
veteran exhibited many of the behavior patterns defining PTSD 
and that the circumstances surrounding the veteran's death 
supported this diagnosis.  

Reviewing this evidence, the Board denied the appellant's 
claim in the April 1989 decision, holding that the evidence 
did not include a diagnosis of PTSD related to the veteran's 
service.  The evidence received since that decision included 
copies of various service department records already 
considered and copies of previously considered medical and 
law enforcement reports.  These documents are simply 
duplicative of evidence previously of record, which by 
definition cannot be "new".  

Also received after the April 1989 Board decision was an 
employee-performance record dated in June 1983, prepared by 
the veteran's employer at the time, revealing that he was 
counseled for unsatisfactory attendance.  The report showed 
that the veteran said he had personal problems he could not 
discuss, although he stated he was undergoing therapy.  This 
report is new, because it was not before the Board in April 
1989, and material, because it provides a more complete 
picture of circumstances surrounding the veteran's death.  
The record previously showed the veteran's difficulty in 
interpersonal relationships, and now shows work-related 
difficulties as well.  It is so significant that it must be 
considered in order to decide the claim.  In light of the 
foregoing, the Board concludes that the appellant has 
submitted new and material evidence to reopen her claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death, the claim is reopened.  

REMAND

VA has a duty to assist the appellant in the development of 
evidence pertinent to the claim.  This obligation includes 
obtaining a medical opinion when such an opinion is 
"necessary" to make a decision on the claim, meaning that 
the record does not contain sufficient medical evidence for 
VA to make a decision.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(d)).  Here, the 
record contains little medical evidence regarding the nature 
and etiology of any psychiatric disorder during the veteran's 
lifetime.  A VA medical opinion, based on a review of the 
record, will aid in determining whether the veteran's cause 
of death was related to his service.  The case is REMANDED 
for the following development:

1.  The RO should provide the entire 
claims file to a VA psychiatrist in order 
to determine the nature and etiology of 
any psychiatric disorder the veteran 
suffered during his lifetime.  The claims 
folder must be made available to the 
examiner in conjunction with this review.  
The psychiatrist should be asked to opine 
in a written report (1) whether it is at 
least as likely as not that the veteran 
had a psychiatric disorder of some kind 
(PTSD, depression, or something else) 
prior to his death that was related to 
his in-service combat experiences, and 
(2) whether any such disorder caused or 
contributed to his death by suicide.  If 
the opinion is that a psychiatric 
disorder existed prior to the veteran's 
death, the examiner, if possible, should 
estimate the date of onset of the 
psychiatric disorder and express a reason 
for that estimate based on the evidence 
of record.  

2.  After the action herein directed is 
completed, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take appropriate 
action to ensure its completion.  

3.  The RO should then readjudicate the 
appellant's claims.  With respect to the 
§ 1318 claim, the RO should analyze it in 
light of relevant precedent concerning 
hypothetically-entitled-to-receive 
claims.  See 38 C.F.R. § 3.22; 65 Fed. 
Reg. 3388-3392 (Jan. 21, 2000); Cole v. 
West, 13 Vet. App. 268 (1999); 
Constantino v. West, 12 Vet. App. 517 
(1999); Wingo v. West, 11 Vet. App. 307 
(1998); Carpenter v. West, 11 Vet. App. 
140 (1998); Green v. Brown, 10 Vet. App. 
111 (1997).  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional argument on 
this matter to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes). In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 


